United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belton, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-223
Issued: May 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from an August 22, 2007 merit
decision of the Office of Workers’ Compensation Programs which denied her recurrence of her
medical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of appellant’s claim.
ISSUE
The issue is whether appellant sustained a recurrence of disability due to her accepted
back and hip conditions on March 21, 2007.
FACTUAL HISTORY
On January 6, 2005 appellant, then a 46-year-old letter carrier, slipped and fell on the ice
while delivering her route injuring her hip and knee. On February 17, 2005 the Office accepted
her traumatic injury claim for contusion of low back and contusion of right hip. Appellant was
also diagnosed with gluteal muscle strain/sprain, and disc bulges at L3-4, L4-5 and L5-S1.

In a July 20, 2005 letter, the Office informed appellant that she was approved for physical
therapy for the right hip from June 23 through September 23, 2005. In an August 8, 2005 chart
note, Dr. Renjini Chandra, a physician, released appellant from medical care finding she had
reached maximum medical improvement. She also stated that appellant was to perform full-duty
work without any restrictions.
On March 21, 2007 appellant filed a recurrence of medical condition claim alleging that
she sustained a recurrence of her January 6, 2005 injury as she was having extreme back and hip
pain on a daily basis. She stated that she was not doing anything specific when the recurrence
occurred as her pain had never ceased. Appellant also reported that she returned to full duty but
no longer walked and carried her mailbag.
In a June 5, 2007 letter, the Office requested further information from appellant regarding
her recurrence claim, including a physician’s report. Appellant responded in a June 13, 2007
letter explaining that she still had severe pain in her hip and lower back and no new injuries. The
Office also received a June 15, 2007 letter from Dr. C. Lan Fotopoulos, Board-certified in
physical medicine and pain medicine, who had treated appellant since February 28, 2006.
Dr. Fotopoulos diagnosed appellant with facet syndrome and sacroiliac joint dysfunction. He
explained that sacroiliac dysfunction and dysfunction of the S1 joint take a significant amount of
time to heal and that it is a joint which has been disrupted by a tear or other activity.
Dr. Fotopoulos noted that a March 27, 2007 magnetic resonance imaging (MRI) scan showed a
bulging of the discs at L3-4, L4-5 and L5-S1. He opined that appellant’s January 6, 2005 injury
fit with a disruption of the left S1 joint and caused the facets in her lumbar spine to be painful.
In an August 22, 2007 decision, the Office denied appellant’s claim on the grounds that
the evidence did not establish that the claimed recurrence resulted from her accepted low back
and right hip contusions. The Office explained that Dr. Fotopoulos’ letter was insufficient as it
failed to explain how appellant’s low back contusion had progressed into a diagnosis of facet
syndrome and sacroiliac joint dysfunction.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.1 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
condition, nor is an examination without treatment.2 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.3 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.4

1

20 C.F.R. § 10.5(y).

2

Id.

3

Id., 20 C.F.R. § 10.5(x).

4

See 20 C.F.R. § 10.104; Mary A. Ceglia, 55 ECAB 626, 629 (2004).

2

The Office’s procedure manual further provides that, after 90 days of release from
medical care (based on the physician’s statement or instruction to return PRN, or computed from
the date of last examination), the claimant is responsible for submitting an attending physician’s
report which contains a description of the objective findings and supports causal relationship
between the claimant’s current condition and the previously accepted work injury.5
ANALYSIS
The Board finds that appellant has failed to establish a recurrence of her accepted medical
condition. The Office accepted appellant’s claim for right hip and lower back contusion which
occurred on January 6, 2005.
Appellant was treated for her accepted condition by Dr. Chandra until August 8, 2005, at
which time he reported that appellant had reached maximum medical improvement and he
released her from further medical treatment. There is no evidence of record establishing that she
received medical treatment for her accepted condition between August 8, 2005 and February 28,
2006, when Dr. Fotopoulos stated he started treating her. As appellant’s treatment on
February 28, 2006 was more than 90 days after her release from medical care on August 8, 2005
she is responsible for submitting an attending physician’s report containing a description of the
objective findings and supporting a causal relationship between her current condition and the
previously accepted work injury.6 It is appellant’s burden to submit sufficient medical evidence
to document the need for further medical treatment.7 Appellant has not met her burden.
Dr. Fotopoulos diagnosed facet syndrome and sacroiliac joint dysfunction. While he
provided an opinion affirmatively stating that there is a causal relation between the January 6,
2005 injury and appellant’s current condition but he did not provide sufficient medical rationale
to support his opinion. Dr. Fotopoulos did not explain how appellant’s lower back and right hip
contusions caused her to develop facet syndrome or sacroiliac joint dysfunction. He also failed
to address the time lapse between treatments for the two conditions.
An award of compensation may not be based upon surmise, conjecture or upon a
claimant’s belief that there is a relationship between a medical condition and the employment.8
As appellant did not provide the necessary rationalized medical evidence to establish causal
relationship between the accepted medical conditions and her current medical conditions,
appellant has not met her burden of proof.
CONCLUSION
Appellant has not established that she sustained a recurrence on March 21, 2006 causally
related to her January 6, 2005 employment injury.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003).

6

Id.

7

20 C.F.R. §10.5(y).

8

George H. Clark, 56 ECAB 162 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

